SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

36
CA 15-01166
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


PETER GUIDO, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

BENCHMARK ENVIRONMENTAL ENGINEERING AND
SCIENCE, PLLC, ET AL., DEFENDANTS,
AND TECUMSEH REDEVELOPMENT INC.,
DEFENDANT-APPELLANT.


ECKERT SEAMANS CHERIN & MELLOTT, PITTSBURGH, PENNSYLVANIA (ROBERT J.
HANNEN, OF THE PENNSYLVANIA, OHIO AND WEST VIRGINIA BARS, ADMITTED PRO
HAC VICE, OF COUNSEL), AND PHILLIPS LYTLE, BUFFALO, FOR
DEFENDANT-APPELLANT.

FINE, OLIN & ANDERMAN, LLP, NEWBURGH (MARSHALL P. RICHER OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered March 19, 2015. The order, insofar as
appealed from, denied that part of the motion of, among others,
defendant Tecumseh Redevelopment Inc., seeking summary judgment
dismissing the complaint against that defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court